(Slip Opinion)

 Effect of 2020 OLC Opinion on Possible Congressional Action
    Regarding Ratification of the Equal Rights Amendment
A 2020 opinion of the Office of Legal Counsel that addressed the legal status of the
  proposed Equal Rights Amendment is not an obstacle either to Congress’s ability to
  act with respect to ratification of the ERA or to judicial consideration of questions
  regarding the constitutional status of the ERA.

                                                                     January 26, 2022

     MEMORANDUM OPINION FOR THE COUNSEL TO THE PRESIDENT

   In January 2020, in response to a request for advice from the National
Archives and Records Administration, this Office issued an opinion that
addressed the legal status of the proposed Equal Rights Amendment
(“ERA”). Ratification of the Equal Rights Amendment, 44 Op. O.L.C. __
(Jan. 6, 2020) (“2020 OLC Opinion”). Congress imposed a seven-year
deadline when it initially proposed the ERA in 1972. Our opinion con-
cluded that Congress had constitutional authority to impose that deadline
and that, because 38 states had not ratified the proposed amendment
before that deadline’s expiration, the ERA is not a part of the United
States Constitution and the Archivist of the United States may not certify
it as such. In Part III of the opinion, we further concluded that once Con-
gress proposes an amendment to the states, Congress has no further role in
the ratification process and therefore lacks authority to modify the origi-
nal deadline.
   You have informed us that some members of Congress, scholars, and
advocates contend that it was inappropriate for the Office to include Part
III of the 2020 OLC Opinion and, in addition, that the analysis in that Part
is an obstacle to further congressional action concerning ratification of the
ERA. You have asked us to clarify what effect Part III of the opinion
should have on Congress’s ability to act.
    We do not believe that this Office acted inappropriately by reaching the
issues addressed in Part III of the 2020 OLC Opinion. Moreover, nothing
in the opinion stands as an obstacle to Congress’s ability to act. See, e.g.,
H.R.J. Res. 17, 117th Cong. (2021) (House passage in March 2021 of a
joint resolution to remove the ERA’s deadline). We think, however, that
the issues addressed in Part III were closer and more difficult than the
opinion suggested.

                                          1
                        46 Op. O.L.C. __ (Jan. 26, 2022)

   The relevant interpretive sources—such as constitutional text, structure,
history, practice, and precedent—fail to provide clear guidance, and in
fact pull in conflicting directions, on some issues related to ratification of
the ERA. As this Office remarked in 1977, in the context of advising on
the legality of a three-year extension of the original deadline, the “lack of
authoritative judicial precedent or guidance from the language of the
Constitution itself makes it difficult to conclude with certainty” where the
constitutional lines lie in this area. Memorandum for Robert J. Lipshutz,
Counsel to the President, from John M. Harmon, Assistant Attorney
General, Office of Legal Counsel, Re: Constitutionality of Extending the
Time Period for Ratification of the Proposed Equal Rights Amendment
at 1 (Oct. 31, 1977). One sign of that uncertainty is that the 2020 OLC
Opinion itself disagreed with the Office’s prior position that Congress had
authority in 1978 to extend the ERA deadline by three years. 44 Op.
O.L.C. __, at *28–29, *33–36. The opinion also questioned OLC’s earlier
conclusion that efforts by states to rescind their previous ratifications
were invalid, asserting that the question of whether to credit those rescis-
sions is a difficult issue that would need to be addressed if Congress
removed the ERA time limit and courts held that doing so was constitu-
tional. Id. at *36–37.
   Whether the ERA is part of the Constitution will be resolved not by an
OLC opinion but by the courts and Congress. Indeed, the status of the
ERA, including important questions about Congress’s role in the amend-
ment process, is the subject of ongoing litigation, with additional lawsuits
almost certain to be filed shortly. One case filed against the Archivist by
the three states that recently ratified the ERA after the deadline expired is
currently pending in the D.C. Circuit, and the Department of Justice is
defending the Archivist. Virginia v. Ferriero (No. 21-5096). OLC’s
ordinary practice is not to address the legality of government action that
the Department of Justice is defending in litigation. The Virginia litiga-
tion and the other cases almost certain to follow illustrate that the 2020
OLC Opinion will not be the last word on the constitutional status of the
ERA. In fact, the federal courts may soon determine or shed light upon
several unsettled matters.
   Moreover, the 2020 OLC Opinion does not preclude the House or the
Senate from taking further action regarding ratification of the ERA. As a
co-equal branch of government, Congress is entitled to take a different

                                       2
 Effect of 2020 OLC Opinion Regarding Ratification of the Equal Rights Amendment

view on these complex and unsettled questions. Throughout our history,
Congress has deliberated on its own interpretation of the Article V pro-
cess numerous times and taken actions on that basis. And the shape of any
forthcoming congressional action might affect the ultimate assessment of
the ERA’s legal status.
   For the foregoing reasons, the 2020 OLC Opinion is not an obstacle
either to Congress’s ability to act with respect to ratification of the ERA
or to judicial consideration of the pertinent questions.

                                 CHRISTOPHER H. SCHROEDER
                                   Assistant Attorney General
                                     Office of Legal Counsel




                                       3